Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-10, drawn to a toner.
Group II, claim(s) 11-13, drawn to a method for manufacturing a toner.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of toner for electrostatic-image development comprising color resin particle containing a binder resin, a colorant, a charge control agent, and a thickener, wherein the binder resin is a copolymer includes a stvrene monomer unit and (meth)acrylate monomer unit, and where the thickener is a resin containing a nitrogen atom and the content of nitrogen atom is 150 to 1500 mass ppm in the toner for electrostatic-image development, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of JP 2010-96828.  
The JP document discloses a toner having excellent hot offset resistance and low temperature fixability, and the blocking resistance and color reproducibility (¶ [0005]). The toner composition containing the toner resin, a colorant, and one or more optional additives selected from a mold release agent, a charge control agent, and a fluidizing agent (¶ [0004]).  The toner resin comprises a resin (A), an optional resin (B) and an additional resin, such as a copolymers of styrene and alkyl (meth) acrylates (¶¶ [0063]).  The additional resin is preferably contained in an amount of 10% by weight or less, more preferably 8% by weight or less, in the total toner resin  Resins (A) and (B) are used at a weight ratio of (20 to 100) / (80 to 0) (¶ [0060]).
Resin (A) is a non-linear polyester resin composed of the polyester resin (a), an aliphatic carboxylic acid, an aromatic carboxylic acid, an acid anhydride of these carboxylic acids, and a lower alkyl (carbon number 1 to 4) ester of these carboxylic acids (¶ [0039]).  The nitrogen element content of the non-linear polyester resin (A) is 10 to 1200 ppm, preferably 20 to 1100 ppm, and more preferably 30 to 1000 ppm to obtain good color reproducibilty (¶¶ [0006], [0008], [0011]).  Exemplified resin (A) of Example 1 has a nitrogen content of 719 ppm (¶ [0079]) and exemplified resin (B) has a nitrogen content of 268 ppm (¶ [0080]).
As noted above, resin (A) may be combined with a linear polyester resin (B) (¶ [0052]).  The nitrogen element content of the polyester resin (B) is preferably 10 to 1200 ppm, more preferably 20 to 1100 ppm to obtain good color reproducibility (¶ [0062]).
The content of the resins in the toner is preferably 30 to 97% by weight, more preferably 40 to 95% by weight, and particularly preferably 45 to 92% by weight (¶ [0072].  The colorant is preferably 0.05 to 60% by weight, the release agent is preferably 0 to 30% by weight, and the charge control agent is preferably 0 to 20% by weight (¶ [0072]).
With respect to the instant claims, resin (A) would correspond to the thickener and the combination of resin (B) with the suggested copolymers of styrene and alkyl (meth) acrylates would correspond to the binder resin.  Because the JP document teaches the criticality of the nitrogen content to obtain good color reproducibility and because the resins  can constitute a significant portion of the toner (e.g., 97 wt %), the artisan would have found it obvious to produce the toner with an overall nitrogen content near the disclosed values for the resins (e.g., about 1200 ppm).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

The inventions lack unity of invention because they fail to have a special technical feature, as described in 37 CFR 1.475.  As noted in MPEP 1850(II), “Whether or not any particular technical feature makes a ‘contribution’ over the prior art, and therefore constitutes a ‘special technical feature,’ should be considered with respect to novelty and inventive step.  Because the cited art shows a lack of novelty and/or lack of inventive step there is no special technical feature linking the inventions.

Applicant is reminded that the unity of invention is considered with respect to the independent claims, not the dependent claims.  As stated in MPEP 1850(II), “Unity of invention has to be considered in the first place only in relation to the independent claims in an international application and not the dependent claims.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher D RoDee whose telephone number is (571)272-1388.  The examiner can normally be reached on Monday through Thursday 5:30AM - 4:00PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER D RODEE/Primary Examiner, Art Unit 1796                                                                                                                                                                                            6 May 2021